DETAILED ACTION
Claims 1-18 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein et al. (US2015/0149899)

 	Consider claim 1, where Bernstein discloses an operation method of a touch device, which has a touchpad, comprising steps of: (a) determining whether an event occurred on the touch device or the touchpad satisfies an exclusion condition; (See Bernstein figures 17A-F and paragraphs 368-378 where Bernstein provides a plurality of examples of touch events where a single contact exceeding a threshold intensity will trigger a haptic feedback. If the intensity is lower than a threshold the feedback will not be triggered, thus an exclusion criteria) and (b) when the event occurred on the touch device or the touchpad satisfies the exclusion condition, ignoring a command triggered by pressing downward the touchpad. (See Bernstein figure 17D and paragraphs 373-374 where in accordance with a detection that the gesture includes a second number of contacts the device forgoes a tactile output even when one of the contacts exceeds an intensity threshold that would normally trigger a tactile output) 

 	Consider claim 2, where Bernstein discloses the operation method as claimed in claim 1, wherein in the step (a), determining whether the event occurred on the touch device or the touchpad satisfies the exclusion condition includes a step of detecting at least one object contacting the touchpad, and determining whether at least one of an operating system of a host corresponding to the touchpad, the at least one object and the event triggered by the at least one object satisfies the exclusion condition when the at least one object contacts the touchpad. (See Bernstein figures 17A-F and paragraphs 368-378 where Bernstein provides a plurality of examples of touch events where a single contact exceeding a threshold intensity will trigger a haptic feedback. If the intensity is lower than a threshold the feedback will not be triggered, thus an exclusion criteria)

 	Consider claim 3, where Bernstein discloses the operation method as claimed in claim 2, wherein the touchpad comprises a pressing module, and the operation method further comprising a step of: determining whether the pressing module is triggered is executed, and executing the step (a) when the pressing module is triggered. (See Bernstein paragraphs 365-367 where the device detects whether the user has clicked on an affordance, thus determining that the user has pressed on a button and triggering a determination of whether to generate a tactile output or whether the tactile output should be forgone.) 

 	Consider claim 4, where Bernstein discloses the operation method as claimed in claim 2, wherein in the step (a) includes a step of determining that the at least one object is a pressing-triggering object or a non-pressing-triggering object, and when the at least one object is determined as the non-pressing-triggering object, the exclusion condition is satisfied. (See Bernstein figures 17E-F and paragraph 375-378 where Bernstein teaches a determination that contact 9918 meets an input criteria (press triggering object) for a gesture and 9920 does not meet an input criteria for a gesture due to the shape of the contact (non-press triggering object)) 

 	Consider claim 5, where Bernstein discloses the operation method as claimed in claim 4, wherein the at least one object is determined as the pressing-triggering object when the at least one object is determined as a finger. (See Bernstein figures 17E-F and paragraph 375-378 where Bernstein teaches a determination that contact 9918 is a finger and meets an input criteria (press triggering object)))

 	Consider claim 6, where Bernstein discloses the operation method as claimed in claim 4, wherein the at least one object is determined as the non-pressing-triggering object when the at least one object is determined as a stylus or a palm. (See Bernstein figures 17E-F and paragraph 375-378 where Bernstein teaches a determination that contact 9920 is a user’s palm does not meet an input criteria for a gesture due to the shape of the contact (non-press triggering object))


 (See Bernstein figures 17E-F and paragraph 375-378 where Bernstein teaches a determination that contact 9920 is a user’s palm does not meet an input criteria for a gesture due to the shape of the contact exceeding a surface area)

 	Consider claim 9, where Bernstein discloses the operation method as claimed in claim 2, wherein the exclusion condition is satisfied when the at least one object is determined as an active object and an amount of the at least one object is larger than a second preset value. (See Bernstein figures 17E-F where Bernstein teaches a determination that contact 9920 is a user’s palm does not meet an input criteria for a gesture due to the shape of the contact exceeding a surface area. The palm of the user is actively moving and contacting the display, thus an active object)

 	Consider claim 10, where Bernstein discloses the operation method as claimed in claim 2, wherein the exclusion condition is satisfied when the event triggered by the object is recognized as a specific gesture. (See Bernstein figure 17D and paragraphs 373-374 where in accordance with a detection that the gesture includes a second number of contacts the device forgoes a tactile output even when one of the contacts exceeds an intensity threshold that would normally trigger a tactile output. The example provided in figure 17D is a pinch to zoom gesture)

 	Consider claim 11, where Bernstein discloses the operation method as claimed in claim 2, wherein the exclusion condition is satisfied when a specific application of the operating system of the host corresponding to the touchpad is activated. (See Bernstein paragraph 403-404 where the touch event detected by the event monitor is passed on to the event handler of the application, where the handling of the touch event includes determining whether tactile feedback should be forgone. Thus, each an application can handle the touch event and exclude a tactile feedback)

 	Consider claim 12, where Bernstein discloses the operation method as claimed in claim 2, wherein in the step (a) includes a step of determining whether a specific application of the operating system of the host corresponding to the touchpad is activated; and when the specific application of the operating system of the host corresponding to the touchpad is activated, a step of determining whether a position of a cursor controlled by the at least one object is located in a first area in a window of the specific application is further executed; and the exclusion condition is satisfied when the cursor controlled by the at least one object is located in the first area in the window of the specific application. (See Bernstein figure 9 and paragraphs 275-277 where an application will present a user interface with selectable affordances to trigger a tactile output when the user selects the affordance with the focus selector (cursor). Thus, the regions not defined by the selectable affordances define a first area of the application that will exclude a tactile response) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein as applied to claim 4 above, in further view of Missig et al. (US9,665206)

 	Consider claim 7, where Bernstein teaches the operation method as claimed in claim 4, wherein the step (a) includes steps of: (al1) determining whether a signal from stylus input is received; (See Bernstein paragraph 167 where the touch screen makes a determination whether the input is from a stylus or a finger) (al2) determining the exclusion condition is satisfied when the signal from the stylus is determined as being received in the step al1; (See Bernstein paragraph 84, 375-378 figures 17E-F where Bernstein teaches that a stylus contact has a more precise input and that a determination that contact 9920 should be ignored for the purposes of providing a tactile output based upon their size. Therefore, it would be obvious for one of ordinary skill in the art that smaller, more precise inputs detected from a stylus can be exempt from a tactile output) (al3) detecting a sensing signal of the at least one object when the signal from the active stylus is determined as not being received in the step al1, and determining whether the at least one object is a finger according to the sensing signal of the at least one object; (See Bernstein paragraph 167 where the touch screen makes a determination whether the input is from a stylus or a finger) and (a14) determining the exclusion condition is satisfied when the at least one object is determined as not being a finger in the step al3. (See Bernstein figures 17E-F and paragraph 375-378 where Bernstein teaches a determination that contact 9920 is a user’s palm does not meet an input criteria for a gesture due to the shape of the contact (non-press triggering object))
 	Bernstein teaches a stylus, however Bernstein does not explicitly teach an active stylus. However in the same field of endeavor Missig teaches an active stylus. (See Missig figure 1 and col 6 line 13-54 where the stylus can send messages to the touchpad indicating that it is active, thus an active stylus) Therefore, it would have been obvious for one of ordinary skill in the art that the stylus of Bernstein can be substituted with an active stylus. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known types of styluses for the purposes of force sensing in order to yield predictable results.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein as applied to claim 3 above, in further view of Chatterjee et al. (US2010/0027854)

 	Consider claim 13, where Bernstein teaches the operation method as claimed in claim 3, wherein the pressing module of the touchpad includes a force sensor disposed under a touch operation surface of the touchpad, (See Bernstein paragraph 72 where there is a force sensor underneath the touch sensitive surface) and determining whether the pressing module is triggered includes a step of determining whether the force sensor is pressed downward, and the pressing module is triggered when the force sensor is pressed downward. (See Bernstein figures 17A-F and paragraphs 368-378 where Bernstein provides a plurality of examples of touch events where a single contact exceeding a threshold intensity will trigger a haptic feedback. If the intensity is lower than a threshold the feedback will not be triggered)
 	Bernstein teaches a force sensor, however Bernstein does not explicitly teach a switch. However, in the same field of endeavor Chatterjee teaches a switch. (See Chatterjee paragraph 84 where the force detection for haptic feedback is performed by a snap-dome switch or other switch element) Therefore, it would have been obvious for one of ordinary skill in the art that the force sensor of Bernstein can be substituted with a snap-dome switch for the purposes of force detection. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ . 

Claims 14- 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein in view of Rosenberg et al. (US2017/0285848) 

 	Consider claim 14, where Bernstein discloses the operation method as claimed in claim 3, wherein the pressing module of the touchpad includes at least one force sensor disposed under a touch operation surface of the touchpad, (See Bernstein paragraph 72 where there is a force sensor underneath the touch sensitive surface) and determining whether the pressing module is triggered includes a step of determining whether a downward force is larger than a threshold, wherein the downward force is determined by a force information detected by the at least one force sensor, and the pressing module is triggered when the downward force is larger than the threshold , and the haptic feedback unit is activated when the pressing module is triggered and the event does not satisfy the exclusion condition. (See Bernstein figures 17A-F and paragraphs 368-378 where Bernstein provides a plurality of examples of touch events where a single contact exceeding a threshold intensity will trigger a haptic feedback. If the intensity is lower than a threshold the feedback will not be triggered) 
	Bernstein discloses providing a haptic feedback (See Bernstein paragraph 56) however Bernstein does not explicitly teach haptic feedback unit disposed under a touch operation surface of the touchpad. However, in the same field of endeavor of providing haptic feedback Rosenberg teaches a haptic feedback unit disposed under a touch operation surface of the touchpad. (See Rosenberg figure 8B and paragraph 22 where there is vibrator located under the touch electrodes of the touch sensitive surface.) Therefore, it would have been obvious for one of ordinary skill in the art to position the haptic feedback module of Bernstein underneath the touchpad as taught by Rosenberg. One of ordinary skill in 

 	Consider claim 15, where Bernstein teaches a touch device comprising: a host; (See Bernstein figure 1A where there is a larger system hosting the touch sensitive display)  and a touchpad electrically connecting to the host and comprising a touch operation surface; and a control unit electrically connecting to the touch sensitive surface and the host, (See Bernstein figure 1A where there is a larger system hosting the touch sensitive display)  wherein the touch device executes steps of: (a) determining whether an event occurred on the touch device or the touchpad satisfies an exclusion condition; (See Bernstein figures 17A-F and paragraphs 368-378 where Bernstein provides a plurality of examples of touch events where a single contact exceeding a threshold intensity will trigger a haptic feedback. If the intensity is lower than a threshold the feedback will not be triggered, thus an exclusion criteria) and (b) when the event occurred on the touch device or the touchpad satisfies the exclusion condition, ignoring a command triggered by pressing downward the touchpad. (See Bernstein figure 17D and paragraphs 373-374 where in accordance with a detection that the gesture includes a second number of contacts the device forgoes a tactile output even when one of the contacts exceeds an intensity threshold that would normally trigger a tactile output)
 	Bernstein teaches touch sensors, however Bernstein does not explicitly teach multiple electrode units disposed under the touch operation surface; and a control unit electrically connecting to the electrode units and the host. However, in the same field of endeavor of providing haptic feedback Rosenberg teaches multiple electrode units disposed under the touch operation surface; and a control unit electrically connecting to the electrode units and the host (See Rosenberg figure 8B and paragraph 22 where the touch sensor 110 comprises an array of sense electrodes and drive electrodes connected to the controller.) Therefore, it would have been obvious for one of ordinary skill in the art to position the touch surface of Bernstein underneath the touchpad as taught by Rosenberg. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known implementations of touch surfaces in order to yield predictable results.

 	Consider claim 16, where Bernstein teaches the touch device as claimed in claim 15, wherein the touchpad comprises a pressing module disposed under the touch operation surface and electrically connecting to the control unit; and before the touch device executes the step (a), a step of determining whether the pressing module is triggered is executed, and when the pressing module is pressed downward, the pressing module is determined as being triggered. (See Bernstein figures 17A-F and paragraphs 368-378 where Bernstein provides a plurality of examples of touch events where a single contact exceeding a threshold intensity will trigger a haptic feedback. If the intensity is lower than a threshold the feedback will not be triggered, thus an exclusion criteria)

 	Consider claim 18, where Bernstein in view of Rosenberg teaches the touch device as claimed in claim 16, wherein the pressing module of the touchpad includes at least one force sensor and a haptic feedback unit disposed under the touch operation surface, and the step of determining whether the pressing module is triggered includes a further step of determining whether a downward force is larger than a threshold, wherein the downward force is determined by a force information detected by the at least one force sensor, and the pressing module is triggered when the downward force is larger than the threshold, and the haptic feedback unit is activated when the pressing module is triggered and the event does not satisfy the exclusion condition. (See Bernstein figures 17A-F and paragraphs 368-378 where Bernstein provides a plurality of examples of touch events where a single contact exceeding a threshold intensity will trigger a haptic feedback. If the intensity is lower than a threshold the feedback will not be triggered)

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein in view of Rosenberg as applied to claim 16 above, in further view of Chatterjee.  

 	Consider claim 17, where Bernstein in view of Rosenberg teaches the touch device as claimed in claim 16, wherein the pressing module of the touchpad includes a force sensor disposed under the touch operation surface, (See Bernstein paragraph 72 where there is a force sensor underneath the touch sensitive surface)  and the step of determining whether the pressing module is triggered includes a further step of determining whether the force sensor is pressed downward, and the pressing module is triggered when the switch is pressed downward. (See Bernstein figures 17A-F and paragraphs 368-378 where Bernstein provides a plurality of examples of touch events where a single contact exceeding a threshold intensity will trigger a haptic feedback. If the intensity is lower than a threshold the feedback will not be triggered)
 	Bernstein teaches a force sensor, however Bernstein does not explicitly teach a switch. However, in the same field of endeavor Chatterjee teaches a switch. (See Chatterjee paragraph 84 where the force detection for haptic feedback is performed by a snap-dome switch or other switch element) Therefore, it would have been obvious for one of ordinary skill in the art that the force sensor of Bernstein can be substituted with a snap-dome switch for the purposes of force detection. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known types of force sensors for the purposes of force sensing in order to yield predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624